DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but some of them are not persuasive. 
At pages 11-12, Applicant argues that,
“Drost fails to teach transmitting the video from the camera to a cloud storage network or any accessing of the video and related data from a cloud storage network. Drost only teaches transmitting images to another location for analysis. Drost specifically teaches using email to transmit the images for this off-site analysis. Kim also fails to teach transmitting the video from the camera to a cloud storage network or any accessing of the video and related data from a cloud storage network.
In contrast, embodiments of the present invention provide a cleaning method in which a video recorded during a cleaning along with corresponding position data of the cleaning location is transmitted from the mobile device of the cleaning service provider to a memory in a cloud storage network. Additionally, the memory in the cloud storage network is accessible by the customer, and the videos with corresponding position data of the cleaning location are accessible from the memory in the cloud storage network. These recited features provide an improved user-friendliness for both the customer and the cleaning service provider in accessing and managing the cleaning results. They also allow the cleaning results to be accessed in a simplified but secure manner by all parties.
Neither Drost nor Kim teaches transmitting a video along with corresponding position data of the cleaning location from a mobile device of the cleaning service provider to a memory in a cloud storage network. This recited "cloud storage" refers to a cloud computing model in which data is stored on the Internet through a cloud computing provider who manages and operates data storage as a service. The data is delivered on demand with anytime, anywhere data access. The "cloud storage" is provided by a third-party cloud vendor who owns and operates the data storage capacity and delivers the data over the Internet. The third-party cloud storage vendor manages capacity, security, and durability to make data accessible all around the world. See http://aws.amazon.com/what-is-cloud-storage. This is very different than just transmitting data to another location over the Internet (e.g., using email protocols).”

In response, Examiner respectfully disagrees and submits that Drost teaches, 
[0032] In step (d), images of the interior of the lateral pipe may be recorded and stored on a computer readable medium. In this embodiment, a digital image is recorded with a framegrabber 24 and stored on a disk (not shown). It may be preferable to store the digital information in a database along with data corresponding to the location of the imaged area. This location data may be, for example, a manhole number or designation, a street address, global coordinates, or map coordinates. In one preferred embodiment, the inspection system generates global coordinates using an onboard global position system (GPS). These coordinates are then stored along with the image in a database such that, when a particular imaged is viewed, its corresponding location is also displayed. It may be preferable to display the imaged area's location in the form of a reference point on a map. Displaying an object's position on a map using GPS coordinates is well known and systems for doing so are commercially available though such companies as TENET Defence Ltd., United Kingdom. In one particularly preferred embodiment, the image of the area is displayed on the region of a spot of a map corresponding to the area's location.
[0033] Once the images are obtained, they may be analyzed on-site or off-site to determine whether an invasive procedure is required. In the latter situation, it may be preferable to transmit a digital signal of the image over a telecommunicative link (e.g., the internet) to the off-site location. Accordingly, the preferred embodiment of the present invention enables a user to obtain quickly and conveniently digital images of lateral pipes for evaluation before invasive procedures are used.
[0065] The location recording system 215 is an automated position locator, preferably a global position system (GPS) which provides the programmable controller with location data regarding the specific position of the imaging system. Such systems are well known. This information then can be automatically recorded along with image data. One can analogize the location data being recorded along with the image data to a date stamp on a photograph. The use of the location data, however, can be much more versatile and involve different graphical displays and output in combination with the image (see, e.g., the discussion above regarding step (d) of the inspection method).
(emphasis added)
Thus, Drost teaches transmitting the image data with corresponding position data of the cleaning location to an off-site for storage because the off-site provides later retrieval of the images for viewing and for analysis. Further, the off-site storage of Drost is implemented via internet. Thus, Drost teaches the image data with corresponding position data of the cleaning location are transmitted to a cloud storage network.
Kim teaches in translated abstract, an operator terminal wirelessly transmitting image data captured by a camera module to a manager server for storage through a wireless communication network from the operator terminal whose terminal identification number is authenticated, and providing the stored image data in real time through a wired or wireless communication network when there is a request of a client terminal that is completely authenticated through an authentication means. Kim also teaches setting a storage space for each cleaning site to the manager server, assigning a customer an authentication number accessible to the manager server storing, in the manager server, image data in which a process of the operator cleaning a cleaning site is captured, and providing the image data to an authenticated client who connects to the manager server online.
Thus, Kim teaches transmitting the video from the camera to a cloud storage network or any accessing of the video and related data from a cloud storage network. 
Other arguments provided by Applicant are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lendi (US 2018/0015512 A1 – hereinafter Lendi), Drost et al. (US 2004/0160600 A1), Kim (KR 101943799 B1 – hereinafter Kim).
Regarding claim 1, Lendi discloses a cleaning method with digital data management for cleaning a pipe or shaft with a cleaning nozzle operated with a cleaning liquid ([0019]; [0021] – a cleaning nozzle operated with a fluid to flow through a hose into the nozzle under pressure to clean an interior of pipes such as sewer and storm pipes), wherein the cleaning nozzle has a camera module ([0019]; [0021] – the nozzle having a camera), the method comprising: a) inserting the cleaning nozzle into the pipe or shaft at a cleaning location (Fig. 3; [0026]) and then performing, by a cleaning service provider, a cleaning of the pipe or shaft using the cleaning nozzle such that inner walls of the pipe or shaft are cleaned by the cleaning liquid ([0015]; [0027] – performing a cleaning of a pipe or shaft as shown in Fig. 3 using a cleaning nozzle 2 such that inner walls of the pipe or shaft are cleaning by the cleaning liquid, which is introduced by means of a high-pressure line into a stator part under fluid pressures of 50 bar to several hundred bar, or even 100 bar), the cleaning nozzle being a rotating nozzle propelled by the cleaning liquid ([0019]-[0022] – the cleaning nozzle module is rotated at high speed by the cleaning liquid), b) recording a video during the cleaning using the camera module of the cleaning nozzle ([0023]-[0025]; [0028] – recording a video by means of the camera of the cleaning nozzle during the cleaning), c) transmitting the video from the cleaning nozzle to a mobile device of the cleaning service provider in a wired or wireless manner over a first distance ([0028]; [0035] – transmitting the video to a mobile device such as a smartphone or a tablet computer). Lendi also discloses storing the video to a memory in a cloud storage network over a second distance as an alternative to storing the video onto the memory of the mobile device ([0035]).
Lendi does not disclose d) transmitting the video with collected corresponding position data of the cleaning location of the pipe or shaft from the mobile device of the cleaning service provider to a memory in a cloud storage network over a second distance, wherein a position determination means is arranged in the cleaning nozzle or in the mobile device, and the memory, in the cloud storage network is protected by the cleaning service provider and/or nozzle manufacturer, e) making the memory in the cloud storage network accessible by prior registration and authentication of a customer commissioning the cleaning, wherein a stored road map showing cleaning location is displayed on a screen, the cleaning locations shown on the stored road map represent locations at which videos were recorded, and each of the videos with corresponding position data of the cleaning location is accessible from the memory in the cloud storage network.
Drost discloses d) transmitting video with collected corresponding position data of a cleaning location of a pipe or of a shaft from a mobile device of the cleaning service provider to a memory in a cloud storage network over a second distance, wherein a position determination means is arranged in a nozzle or in a mobile device ([0011]; [0032]-[0033]; [0065] – storing recorded image data onto a digital framegrabber 24, which is a mobile device as shown in Fig. 1, then using the framegrabber to transmit to an off-site storage for analysis), wherein a stored road map showing cleaning locations is displayed on a screen, the cleaning locations shown on the stored road map represent locations at which videos were recorded, and each of the videos with corresponding position data of the cleaning location is accessible from the memory in the cloud storage network ([0032]; [0065] – displaying the recorded videos and the location information on a map).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Drost into the method taught by Lendi to facilitate management of the recorded videos by associating the recorded video with cleaning location so that a user can recognize the recorded video among other videos for review.
However, Lendi and Drost do not disclose the memory in the cloud storage network is protected by the cleaning service provider and/or nozzle manufacturer, e) making the memory in the cloud storage network accessible by prior registration and authentication of a customer commissioning the cleaning procedure.
Kim discloses a memory in a cloud storage network is protected by a cleaning service provider and/or nozzle manufacturer (translated abstract – storing recorded image data on a manager server), e) making the memory in the cloud storage network accessible by prior registration and authentication of a customer commissioning the cleaning (translated abstract – making the storage accessible to a registered customer provided with an authentication number).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kim into the method taught by Lendi and Drost so that the client can remotely check a cleaning status, thereby improving user convenience in checking the cleaning status and reducing the occurrence of a dispute between a professional cleaning company and the client resulting from the cleaning service (Kim: translated abstract).
	Regarding claim 2, Lendi also discloses steps b) to d) are controlled by the mobile device of the cleaning service provider ([0024]; [0028] – controlled by a control electronics 33 with a mobile device).
However, Lendi, Drost, and Kim do not disclose the steps run in an automated manner.
	Official Notice is taken that automation of manual processes, such as using a generic computer is well known. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to automate the steps b) to d) using the mobile device taught by Lendi to minimize user’s intervention and inputs, thus making the job easier or more convenient to the user.
Regarding claim 3, Lendi also discloses the transmission of the video from the cleaning nozzle to the mobile device of the cleaning service provider is performed wirelessly via radio technology in ISM bands ([0035] – Wifi technology using radio frequency in ISM bands).
	Regarding claim 5, see the teachings of Lendi, Drost, and Kim as discussed in claim 1 above, in which Kim in view of Lendi and Drost also discloses the video with corresponding position data of the cleaning location stored in the memory in the cloud storage network can only be accessed by the one customer, who commissioned the cleaning and is registered and authenticated with the cleaning service provider and/or nozzle manufacturer (page 16 – making the storage accessible only to a registered customer provided with an authentication number – in view of Drost teaching the video with corresponding position data of the cleaning location as discussed in claim 1 above). The motivation for incorporating the teachings of Kim into the method of claim 1 has been discussed in claim 1 above.
Regarding claim 13, Lendi also discloses the cleaning nozzle is of multi-part design with a rotor part (Fig. 1; [0015]; [0021] – rotor part 21) and a stator part (Fig. 1; [0015]-[0016] – a stator part 20), the cleaning nozzle includes the camera module that comprises at least one camera ([0014]; Fig. 1 – camera module 3), and means for the data transmission over the first distance ([0023] – transmitter 35). Drost discloses the cleaning nozzle includes the position determination means in the form of a GPS module is fastened in or at the cleaning nozzle ([0032]; [0065] – displaying the recorded videos and the location information on a map).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the position determination means of Drost into the proposed method to facilitate management of the recorded videos by associating the recorded video with cleaning location so that a user can recognize the recorded video among other videos for review as discussed in claim 1 above.
Regarding claim 14, Lendi discloses a cleaning system for cleaning a pipe or shaft, the cleaning system comprising: a cleaning nozzle comprising camera module for recording a video during the cleaning at a cleaning location ([0014]; [0028]; Figs. 1-2 – camera 120) and a first data transmission device for transmitting the video from the cleaning nozzle over a first distance ([0023] – at least a transmitter), the cleaning nozzle being a rotating nozzle propelled by a cleaning liquid ([0019]-[0022] – the cleaning nozzle module is rotated at high speed by the cleaning liquid) for cleaning inner walls of the pipe or shaft by the cleaning liquid ([0015]; [0027] – performing a cleaning of a pipe or shaft as shown in Fig. 3 using a cleaning nozzle 2 such that inner walls of the pipe or shaft are cleaning by the cleaning liquid, which is introduced by means of a high-pressure line into a stator part under fluid pressures of 50 bar to several hundred bar, or even 100 bar); and a mobile device comprising a second data transmission device for receiving the video from the cleaning nozzle ([0028]; [0035] – a mobile device, e.g. a smartphone or a tablet, receiving the video), , wherein the mobile device is useable to display recorded videos ([0024] – useable to display recorded videos so that the user can check the current cleaning process) and to control the camera module ([0024]; [0028] – to control the camera module).
	However, Lendi does not disclose the mobile device comprising the second data transmission device for transmitting the video with corresponding position data of the cleaning location of the pipe or shaft over a second distance to a memory in a cloud storage network, which is protected by a cleaning service provider and/or nozzle manufacturer, wherein a position determination element in the form of a GPS module is arranged in or at the cleaning nozzle or in the mobile  device, and videos with corresponding position data of the cleaning location are stored in the memory of the cloud storage network and are accessible from the memory in the cloud storage network. 
	Drost discloses a mobile device comprising a second data transmission device for transmitting video with corresponding position data of a cleaning location of a pipe or shaft over a second distance to a memory in a cloud storage network ([0032]-[0033]; [0065] – transmitting the recorded image data with location data regarding the specific position of the imaging system to an off-site for evaluation), wherein a position determination element in the form of a GPS module is arranged in or at the cleaning nozzle or in a mobile  device ([0037]; [0065]), and videos with corresponding position data of the cleaning locations are stored in the memory of the data cloud storage network ([0032]; [0065] – videos are stored and linked with position data for displaying the recorded videos and the location information on a map).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Drost into the method taught by Lendi to facilitate management of the recorded videos by associating the recorded video with cleaning location so that a user can recognize the recorded video among other videos for review.
Lendi and Drost does not disclose the memory in a cloud storage network is protected by a cleaning service provider and/or nozzle manufacturer, wherein videos with corresponding position data of the cleaning location stored in the memory of the cloud storage network and are accessible from the memory in the cloud storage network. 
Kim discloses a memory in a cloud storage network is protected by a cleaning service provider and/or nozzle manufacturer (translated abstract – storing recorded image data on a manager server), wherein data stored in the memory of the cloud storage network and are accessible from the memory in the cloud storage network (translated abstract – making the storage accessible to a registered customer provided with an authentication number). 
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kim into the method taught by Lendi and Drost so that the client can remotely check a cleaning status, thereby improving user convenience in checking the cleaning status and reducing the occurrence of a dispute between a professional cleaning company and the client resulting from the cleaning service (Kim: translated abstract).
Regarding claim 15, see the teachings of Lendi, Drost, and Kim as discussed in claim 14 above. However, the proposed system does not comprise “a device having a screen for displaying a stored road map showing cleaning locations, in the cleaning locations shown on the stored road map represent locations at which videos were recorded, and each of the videos with corresponding position data of the cleaning location is accessible from the memory in the cloud storage network.”
Drost also discloses a device having a screen for displaying a stored road map showing cleaning locations, in the cleaning locations shown on the stored road map represent locations at which videos were recorded, and each of the videos with corresponding position data of the cleaning location is accessible from the memory in the cloud storage network ([0032]; [0065] – displaying the recorded videos and the location information on a map). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Drost into the method taught by Lendi to facilitate management of the recorded videos by associating the recorded video with cleaning location so that a user can recognize the recorded video among other videos for review as discussed in claim 14 above.
Regarding claim 16, see the teachings of Lendi, Drost, and Kim as discussed in claim 14 above. However, the proposed system does not comprise “the video with corresponding position data of the cleaning location transmitted to the memory in the cloud storage network can only be accessed by a customer who commissioned the cleaning and is registered and authenticated with the cleaning service provider and/or nozzle manufacturer.”
Drost also discloses the video with corresponding position data of the cleaning location transmitted to the memory in the cloud storage network ([0032]; [0065] – displaying the recorded videos and the location information on a map). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Drost into the method taught by Lendi to facilitate management of the recorded videos by associating the recorded video with cleaning location so that a user can recognize the recorded video among other videos for review as discussed in claim 14 above.
Kim also discloses video transmitted to a memory in a cloud storage network can only be accessed by a customer who commissioned the cleaning and is registered and authenticated with the cleaning service provider and/or nozzle manufacturer (translated abstract – making the storage accessible to a registered customer provided with an authentication number). 
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kim into the method taught by Lendi and Drost so that the client can remotely check a cleaning status, thereby improving user convenience in checking the cleaning status and reducing the occurrence of a dispute between a professional cleaning company and the client resulting from the cleaning service (Kim: translated abstract).
Claim 4, 6-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lendi, Drost, and Kim as applied to claims 1-3, 5, and 13-16 above, and further in view of Chapman et al. (US 2014/0333753 A1 – hereinafter Chapman).
	Regarding claim 4, see the teachings of Lendi, Drost, and Kim as discussed in claim 1 above, in which Kim also discloses the memory in the cloud storage network, which is protected by the cleaning service provider and/or nozzle manufacturer (translated abstract – a storage on a server is protected so that accessible to authenticated customers only).
 However, Lendi, Drost, and Kim do not disclose transmission of the data of the video with the corresponding position data of the cleaning location takes place by radio technology in ISM bands, between the mobile device of the cleaning service provider and the memory in the cloud storage network.
	Chapman discloses transmission of data of video takes place by radio technology in ISM bands, between a mobile device of a cleaning service provider and a memory in a cloud storage network (Fig. 1; [0088] – Wifi technology using radio frequency in ISM bands to a coupled computing device or network).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chapman into the method taught by Lendi, Drost, and Kim to store the image data from the mobile device to the protected memory in the data cloud using conventional radio technology in ISM bands to reduce costs in developing a new transmission technology. With the incorporated feature, the proposed method also comprises transmission of the data of the corresponding position data together the data of the video because Drost also discloses the data of the position data is recorded along with the data of the video data (Drost: [0065]).
Regarding claim 6, see the teachings of Lendi, Drost, and Kim as discussed in claim 1 above. However, Lendi, Drost, and Kim do not disclose an app is installed on the mobile device of the cleaning service provider, the app performing the position determination of the cleaning location, controlling the recording of the video, and performing the transmission of the video with corresponding position data of the cleaning location to the memory in the cloud storage network. 
	Chapman discloses an app is installed on a mobile device of a cleaning service provider, the app performing a position determination of the cleaning location, controlling the recording of the video, and performing transmission of the video of the cleaning location to a memory in a cloud storage network ([0088]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chapman into the method taught by Lendi, Drost, and Kim to facilitate controlling the cleaning, video recording processes, and the process of transferring the video recording with position to the protected memory in a data cloud via an app installed on a mobile device because such an implementation was known to have been advantageous due to ease of updating etc. With the incorporated feature, the proposed method also comprises performing transmission of the video with corresponding position data of the cleaning location because Drost also discloses the position data is recorded along with the data of the video data (Drost: [0065]).
	Regarding claim 7, see the teachings of Lendi, Drost, and Kim as discussed in claim 1 above. However, Lendi, Drost, and Kim do not disclose start and stop of the recording of the video, display of the video during recording, superimposition of the video with the corresponding position data of the cleaning location, and the transmission of the video with corresponding position data of the cleaning location are performed by an app on the mobile device of the cleaning service provider.
	Chapman discloses using an app installed in a mobile device to control all processes of using the cleaning nozzle with camera including image transferring ([0088]; Fig. 1).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chapman into the method taught by Lendi, Drost, and Kim to facilitate controlling the cleaning, video recording processes, and the process of transferring the video recording with position as recited in claim 7 via an app installed on a mobile device because such an implementation was known to have been advantageous due to ease of updating etc.
Regarding claim 8, see the teachings of Lendi, Drost, and Kim as discussed in claim 1 above. However, Lendi, Drost, and Kim do not disclose prior to the transmission to the memory in the cloud storage network, additional cleaning information is collected by the cleaning nozzle during the recording of the video and is transmitted from the cleaning nozzle to the mobile device of the cleaning service provider over the first distance.
Chapman discloses prior to transmission to a memory in a remote computing device ([0088]), additional cleaning information is collected by a cleaning nozzle during recording of video and is transmitted from the cleaning nozzle to a mobile device of a cleaning service provider over a first distance ([0088]; [0099] – sensor data is collected during video recording and is transmitted to the mobile device 170 as shown in Fig. 1).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chapman into the method taught by Lendi, Drost, and Kim to supplement the captured video images with additional information that could provide the user with better understanding of the environmental condition of the work area.
Regarding claim 9, see the teachings of Lendi, Drost, Kim, and Chapman as discussed in claim 8 above, in which Chapman also discloses the additional cleaning information includes at least sensor data and other information ([0088]; [0099]). 
However, Kessler, Drost, Kim, and Chapman do not disclose the additional cleaning information includes at least one of type of the cleaning nozzle, settings of the camera module, temperature, or humidity.
Official Notice is taken that at least temperature and humidity sensors that provide information on temperature and humidity are well known in the art.
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the a temperature sensor or a humidity sensor to provide information on temperature and humidity as other cleaning information into the method taught by Lendi, Drost, Kim, and Chapman to supplement the captured video images with information on temperature and humidity, which are helpful in evaluating the safety of the working environment.
Regarding claim 10, see the teachings of Lendi, Drost, Kim, and Chapman as discussed in claim 8 above, in which Chapman also discloses sensors arranged on the cleaning nozzle provide the additional cleaning information ([0099]). The motivation for incorporating the teachings of Chapman into the proposed method has been discussed in claim 8 above.
Regarding claim 17, see the teachings of Lendi, Drost, and Kim as discussed in claim 14 above. However, the proposed system does not comprise “the GPS module is arranged in the mobile device and performs the position determination of the cleaning location, and an app installed on the mobile device controls the recording of the video and the transmission of the video with corresponding position data of the cleaning location to the memory in the cloud storage network.”
Drost also discloses the GPS module is arranged in the mobile device and performs the position determination of the cleaning location ([0037]; [0065]).
Lendi, Drost, and Kim do not disclose an app installed on the mobile device controls the recording of the video and the transmission of the video with corresponding position data of the cleaning location to the memory in the cloud storage network. 
Chapman discloses an app is installed on a mobile device of a cleaning service provider, the app performing a position determination of the cleaning location, controlling the recording of the video, and performing transmission of the video of the cleaning location to a memory in a cloud storage network ([0088]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chapman into the method taught by Lendi, Drost, and Kim to facilitate controlling the cleaning, video recording processes, and the process of transferring the video recording with position to the protected memory in a data cloud via an app installed on a mobile device because such an implementation was known to have been advantageous due to ease of updating etc. With the incorporated feature, the proposed method also comprises performing transmission of the video with corresponding position data of the cleaning location because Drost also discloses the position data is recorded along with the data of the video data (Drost: [0065]).
Claim 18 is rejected for the same reason as discussed in claim 7 above.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lendi, Drost, and Kim as applied to claims 1-3, 5, and 13-16 above, and further in view of Hosokawa et al. (US 2019/0137169 A1 – hereinafter Hosokawa).
Regarding claim 11, see the teachings of Lendi, Drost, and Kim as discussed in claim 1 above. However, Lendi, Drost, and Kim do not disclose prior to the transmission to the memory in the cloud storage network, additional cleaning information is inputted manually via the mobile device of the cleaning service provider.
Hosokawa discloses prior to transmission to a memory in a storage, additional cleaning information is inputted manually via a mobile device ([0104]; [0108]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hosokawa into the method of Lendi, Drost, and Kim in order to enter additional cleaning information, e.g. name of the person who performs a service, or name of company who is responsible for the service, into the video data before transmission to the remote device so that a complete record of the cleaning service can be stored in order to assist in quality checking, work crediting, rewards, and/or training.
Regarding claim 12, see the teachings of Lendi, Drost, Kim, and Hosokawa as discussed in claim 11 above, in which Hosokawa in view of Lendi, Drost, Kim, and Hosokawa also discloses the further additional cleaning information includes at least one of name of person performing the cleaning, company name of the cleaning service provider, or remarks relating to condition of the pipe or shaft ([0104]; [0108] – at least name of the person performing the service, the company name of the service provider in view of Kessler, Drost, and Kim the service is the cleaning service). 
The motivation for incorporating the teachings of Hosokawa into the proposed method has been discussed in claim 11 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484